  Exhibit 10.1

 
RumbleON, INC.
2017 STOCK INCENTIVE PLAN
1. ESTABLISHMENT, EFFECTIVE DATE AND TERM
RumbleON, Inc., a Nevada corporation, hereby establishes the RumbleON, Inc. 2017
Stock Incentive Plan. The Effective Date of the Plan shall be the later of: (i)
the date the Plan was approved by the Board, and (ii) the date the Plan was
approved by stockholders of Company in accordance with the laws of the State of
Nevada. Unless earlier terminated pursuant to Section 14(k) hereof, the Plan
shall terminate on the tenth anniversary of the Effective Date. Capitalized
terms used herein are defined in Annex A attached hereto.
2. PURPOSE
The purpose of the Plan is to enable the Company to attract, retain, reward, and
motivate Eligible Individuals by providing them with an opportunity to acquire
or increase a proprietary interest in the Company and to incentivize them to
expend maximum effort for the growth and success of the Company, so as to
strengthen the mutuality of the interests between the Eligible Individuals and
the stockholders of the Company.
3. ELIGIBILITY
Awards may be granted under the Plan to any Eligible Individual, as determined
by the Committee from time to time, on the basis of their importance to the
business of the Company, pursuant to the terms of the Plan.
4. ADMINISTRATION
(a) Committee. The Plan shall be administered by the Committee, which shall have
the full power and authority to take all actions, and to make all determinations
not inconsistent with the specific terms and provisions of the Plan and deemed
by the Committee to be necessary or appropriate to the administration of the
Plan, any Award granted or any Award Agreement entered into hereunder. The
Committee may correct any defect or supply any omission or reconcile any
inconsistency in the Plan or in any Award Agreement in the manner and to the
extent it shall deem expedient to carry the Plan into effect as it may determine
in its sole discretion. The decisions by the Committee shall be final,
conclusive, and binding with respect to the interpretation and administration of
the Plan, any Award, or any Award Agreement entered into under the Plan.
(b) Delegation to Officers or Employees. The Committee may designate officers or
employees of the Company to assist the Committee in the administration of the
Plan. The Committee may delegate authority to officers or employees of the
Company to grant Awards and execute Award Agreements or other documents on
behalf of the Committee in connection with the administration of the Plan,
subject to whatever limitations or restrictions the Committee may impose and in
accordance with applicable law.
 

 
(c) Designation of Advisors. The Committee may designate professional advisors
to assist the Committee in the administration of the Plan. The Committee may
employ such legal counsel, consultants, and agents as it may deem desirable for
the administration of the Plan and may rely upon any advice and any computation
received from any such counsel, consultant, or agent. The Company shall pay all
expenses and costs incurred by the Committee for the engagement of any such
counsel, consultant, or agent.
(d) Participants Outside the U.S. In order to conform with the provisions of
local laws and regulations of foreign countries which may affect the Awards or
the Participants, the Committee shall have the sole discretion to (i) modify the
terms and conditions of the Awards granted under the Plan to Eligible
Individuals located outside the United States; (ii) establish subplans with such
modifications as may be necessary or advisable under the circumstances present
by local laws and regulations; and (iii) take any action which it deems
advisable to comply with or otherwise reflect any necessary governmental
regulatory procedures, or to obtain any exemptions or approvals necessary with
respect to the Plan or any subplan established hereunder.
(e) Liability and Indemnification. No Covered Individual shall be liable for any
action or determination made in good faith with respect to the Plan, any Award
granted hereunder or any Award Agreement entered into hereunder. The Company
shall, to the maximum extent permitted by applicable law and the Articles of
Incorporation and Bylaws of the Company, indemnify and hold harmless each
Covered Individual against any cost or expense (including reasonable attorney
fees reasonably acceptable to the Company) or liability (including any amount
paid in settlement of a claim with the approval of the Company), and amounts
advanced to such Covered Individual necessary to pay the foregoing at the
earliest time and to the fullest extent permitted, arising out of any act or
omission to act in connection with the Plan, any Award granted hereunder or any
Award Agreement entered into hereunder. Such indemnification shall be in
addition to any rights of indemnification such individuals may have under other
agreements, applicable law or under the Articles of Incorporation or Bylaws of
the Company. Notwithstanding anything else herein, this indemnification will not
apply to the actions or determinations made by a Covered Individual with regard
to Awards granted to such Covered Individual under the Plan or arising out of
such Covered Individual’s own fraud or bad faith.
5. SHARES OF COMMON STOCK SUBJECT TO PLAN
(a) Shares Available for Awards. The Common Stock that may be issued pursuant to
Awards granted under the Plan shall be treasury shares or authorized but
unissued shares of the Common Stock. The maximum number of shares of Common
Stock that may be issued pursuant to Awards granted under the Plan shall be
twelve percent (12%) of all issued and outstanding Common Stock from time to
time.
(b) Certain Limitations on Specific Types of Awards. The granting of Awards
under this Plan shall be subject to the following limitations:
 
2

 
(i) With respect to the shares of Common Stock issuable pursuant to this
Section, a maximum of 768,000 of such shares may be subject to grants of
Incentive Stock Options;
(ii) With respect to the shares of Common Stock issuable pursuant to this
Section, a maximum of 768,000 of such shares may be subject to grants of Options
or Stock Appreciation Rights to any one Covered Employee during any one fiscal
year;
(iii) With respect to the shares of Common Stock issuable pursuant to this
Section, a maximum of 768,000 of such shares may be subject to grants of
Performance Shares, Restricted Stock, Restricted Stock Units and Awards of
Common Stock to any one Covered Employee during any one fiscal year; and
(iv) The maximum value at Grant Date of grants of Performance Units which may be
granted to any one Covered Employee during any one fiscal year shall be One
Million Dollars ($1,000,000).
(c) Reduction of Shares Available for Awards. Upon the granting of an Award, the
number of shares of Common Stock available for issuance under this Section for
the granting of further Awards shall be reduced as follows:
(i) In connection with the granting of an Option or Stock Appreciation Right,
the number of shares of Common Stock shall be reduced by the number of shares of
Common Stock subject to the Option or Stock Appreciation Right;
(ii) In connection with the granting of an Award that is settled in Common
Stock, other than the granting of an Option or Stock Appreciation Right, the
number of shares of Common Stock shall be reduced by the number of shares of
Common Stock subject to the Award; and
(iii) Awards settled in cash or property other than Common Stock shall not count
against the total number of shares of Common Stock available to be granted
pursuant to the Plan.
(d) Cancelled, Forfeited, or Surrendered Awards. Notwithstanding anything to the
contrary in this Plan, if any award under this Plan is cancelled, forfeited or
terminated for any reason prior to exercise, delivery or becoming vested in
full, the shares of Common Stock that were subject to such Award shall, to the
extent cancelled, forfeited or terminated, immediately become available for
future Awards granted under this Plan; provided, however, that any shares of
Common Stock subject to an Award which is cancelled, forfeited or terminated in
order to pay the exercise price of a stock option, purchase price or any taxes
or tax withholdings on an award shall not be available for future Awards granted
under this Plan.
(e) Recapitalization. If the outstanding shares of Common Stock are increased or
decreased or changed into or exchanged for a different number or kind of shares
or other securities by reason of any recapitalization, reclassification,
reorganization, stock split, reverse split, combination of shares, exchange of
shares, stock dividend or other distribution payable in capital stock of the
Company or other increase or decrease in such shares effected without receipt of
consideration by the Company occurring after the Effective Date, an appropriate
and proportionate adjustment shall be made by the Committee to: (i) the
aggregate number and kind of shares of Common Stock available under the Plan
(including, but not limited to, the limits of the number of shares of Common
Stock described in Section 5(b)), (ii) the calculation of the reduction of
shares of Common Stock available under the Plan, (iii) the number and kind of
shares of Common Stock issuable pursuant to outstanding Awards granted under the
Plan and/or (iv) the Exercise Price of outstanding Options or Stock Appreciation
Rights granted under the Plan. No fractional shares of Common Stock or units of
other securities shall be issued pursuant to any such adjustment under this
Section 5(e), and any fractions resulting from any such adjustment shall be
eliminated in each case by rounding downward to the nearest whole share or unit.
Any adjustments made under this Section 5(e) with respect to any Incentive Stock
Options must be made in accordance with Code Section 424.
 
3

 
6. RESTRICTED STOCK AND RESTRICTED STOCK UNITS
(a) Grant of Restricted Stock and Restricted Stock Units. Subject to the terms
and conditions of the Plan, the Committee may grant to such Eligible Individuals
as the Committee may determine, Restricted Stock or Restricted Stock Units, in
such amounts and on such terms and conditions as the Committee shall determine
in its sole and absolute discretion. Each grant of Restricted Stock and
Restricted Stock Units shall satisfy the requirements as set forth in this
Section.
(b) Restrictions. The Committee shall impose such restrictions on any Restricted
Stock or Restricted Stock Unit granted pursuant to the Plan as it may deem
advisable including, without limitation, time-based vesting restrictions or the
attainment of Performance Goals. The determination with respect to achievement
of Performance Goals shall be made pursuant to Section 9 hereof.
(c) Certificates and Certificate Legend. With respect to a grant of Restricted
Stock, the Company may issue a certificate evidencing such Restricted Stock to
the Participant or issue and hold such shares of Restricted Stock for the
benefit of the Participant until the applicable restrictions expire. The Company
may legend the certificate representing Restricted Stock to give appropriate
notice of such restrictions. In addition to any such legends, each certificate
representing shares of Restricted Stock granted pursuant to the Plan shall bear
the following legend:
“Shares of stock represented by this certificate are subject to certain terms,
conditions, and restrictions on transfer as set forth in the RumbleON, Inc. 2017
Stock Incentive Plan (the “Plan”), and in an agreement entered into by and
between the registered owner of such shares and RumbleON, Inc. (the “Company”),
dated ___, 20__ (the “Award Agreement”). A copy of the Plan and the Award
Agreement may be obtained from the Secretary of the Company.”
(d) Removal of Restrictions. Except as otherwise provided in the Plan, shares of
Restricted Stock shall become freely transferable by the Participant upon the
lapse of the applicable restrictions. Once the shares of Restricted Stock are
released from the restrictions, the Participant shall be entitled to have the
legend required by paragraph (c) above removed from the share certificate
evidencing such Restricted Stock and the Company shall pay or distribute to the
Participant all dividends and distributions held in escrow by the Company with
respect to such Restricted Stock, if any.
 
4

 
(e) Stockholder Rights. Unless otherwise provided in an Award Agreement, until
the expiration of all applicable restrictions, (i) the Restricted Stock shall be
treated as outstanding, (ii) the Participant holding shares of Restricted Stock
may exercise full voting rights with respect to such shares, and (iii) the
Participant holding shares of Restricted Stock shall be entitled to receive all
dividends and other distributions paid with respect to such shares while they
are so held. If any such dividends or distributions are paid in shares of Common
Stock, such shares shall be subject to the same restrictions on transferability
and forfeitability as the shares of Restricted Stock with respect to which they
were paid. Notwithstanding anything to the contrary, at the discretion of the
Committee, all such dividends and distributions may be held in escrow by the
Company (subject to the same restrictions on forfeitability) until all
restrictions on the respective Restricted Stock have lapsed. Holders of the
Restricted Stock Units shall not have any of the rights of a stockholder,
including the right to vote or receive dividends and other distributions, until
Common Stock shall have been issued in the Participant’s name pursuant to the
Restricted Stock Units.
(f) Termination of Service. Unless otherwise provided in an Award Agreement, if
a Participant’s employment or other service with the Company terminates for any
reason, all unvested shares of Restricted Stock and Restricted Stock Units held
by the Participant and any dividends or distributions held in escrow by the
Company with respect to Restricted Stock shall be forfeited immediately and
returned to the Company. Notwithstanding this paragraph, to the extent
applicable, all grants of Restricted Stock and Restricted Stock Units that vest
solely upon the attainment of Performance Goals shall be treated pursuant to the
terms and conditions that would have been applicable under Section 9 as if such
grants were Awards of Performance Shares. Notwithstanding anything in this Plan
to the contrary, the Committee may provide, in its sole and absolute discretion,
that following the termination of employment or other service of a Participant
with the Company for any reason, any unvested shares of Restricted Stock or
Restricted Stock Units held by the Participant that vest solely upon a future
service requirement shall vest in whole or in part, at any time subsequent to
such termination of employment or other service.
(g) Payment of Common Stock with respect to Restricted Stock Units.
Notwithstanding anything to the contrary herein, unless otherwise provided in
the Award agreement, Common Stock will be issued with respect to Restricted
Stock Units no later than March 15 of the year immediately following the year in
which the Restricted Stock Units are first no longer subject to a substantial
risk of forfeiture as such term is defined in Section 409A of the Code and the
regulations issued thereunder (“RSU Payment Date”). In the event that
Participant has elected to defer the receipt of Common Stock pursuant to an
Award Agreement beyond the RSU Payment Date, then the Common Stock will be
issued at the time specified in the Award Agreement or related deferral election
form. In addition, unless otherwise provided in the Award Agreement, if the
receipt of Common Stock is deferred past the RSU Payment Date, Dividend
Equivalents on the Common Stock covered by Restricted Stock Units shall be
deferred until the RSU Payment Date.
 
5

 
7. OPTIONS
(a) Grant of Options. Subject to the terms and conditions of the Plan, the
Committee may grant to such Eligible Individuals as the Committee may determine,
Options to purchase such number of shares of Common Stock and on such terms and
conditions as the Committee shall determine in its sole and absolute discretion.
Each grant of an Option shall satisfy the requirements set forth in this
Section.
(b) Type of Options. Each Option granted under the Plan may be designated by the
Committee, in its sole discretion, as either (i) an Incentive Stock Option, or
(ii) a Non-Qualified Stock Option. Options designated as Incentive Stock Options
that fail to continue to meet the requirements of Code Section 422 shall be
re-designated as Non-Qualified Stock Options automatically on the date of such
failure to continue to meet such requirements without further action by the
Committee. In the absence of any designation, Options granted under the Plan
will be deemed to be Non-Qualified Stock Options.
(c) Exercise Price. Subject to the limitations set forth in the Plan relating to
Incentive Stock Options, the Exercise Price of an Option shall be fixed by the
Committee and stated in the respective Award Agreement, provided that the
Exercise Price of the shares of Common Stock subject to such Option may not be
less than Fair Market Value of such Common Stock on the Grant Date, or if
greater, the par value of the Common Stock.
(d) Limitation on Repricing. Unless such action is approved by the Company’s
stockholders in accordance with applicable law: (i) no outstanding Option
granted under the Plan may be amended to provide an Exercise Price that is lower
than the then-current Exercise Price of such outstanding Option (other than
adjustments to the Exercise Price pursuant to Sections 5(e) and 11); (ii) the
Committee may not cancel any outstanding Option and grant in substitution
therefore new Awards under the Plan covering the same or a different number of
shares of Common Stock and having an Exercise Price lower than the then-current
Exercise Price of the cancelled Option (other than adjustments to the Exercise
Price pursuant to Sections 5(e) and 11); and (iii) the Committee may not
authorize the repurchase of an outstanding Option which has an Exercise Price
that is higher than the then-current fair market value of the Common Stock
(other than adjustments to the Exercise Price pursuant to Sections 5(e) and 11).
(e) Limitation on Option Period. Subject to the limitations set forth in the
Plan relating to Incentive Stock Options, Options granted under the Plan and all
rights to purchase Common Stock thereunder shall terminate no later than the
tenth anniversary of the Grant Date of such Options, or on such earlier date as
may be stated in the Award Agreement relating to such Option. In the case of
Options expiring prior to the tenth anniversary of the Grant Date, the Committee
may in its discretion, at any time prior to the expiration or termination of
said Options, extend the term of any such Options for such additional period as
it may determine, but in no event beyond the tenth anniversary of the Grant Date
thereof.
(f) Limitations on Incentive Stock Options. Notwithstanding any other provisions
of the Plan, the following provisions shall apply with respect to Incentive
Stock Options granted pursuant to the Plan.
 
6

 
(i) Limitation on Grants. Incentive Stock Options may only be granted to Section
424 Employees. The aggregate Fair Market Value (determined at the time such
Incentive Stock Option is granted) of the shares of Common Stock for which any
individual may have Incentive Stock Options which first become vested and
exercisable in any calendar year (under all incentive stock option plans of the
Company) shall not exceed $100,000. Options granted to such individual in excess
of the $100,000 limitation, and any Options issued subsequently which first
become vested and exercisable in the same calendar year, shall automatically be
treated as Non-Qualified Stock Options.
(ii) Minimum Exercise Price. In no event may the Exercise Price of a share of
Common Stock subject an Incentive Stock Option be less than 100% of the Fair
Market Value of such share of Common Stock on the Grant Date.
(iii) Ten Percent Stockholder. Notwithstanding any other provision of the Plan
to the contrary, in the case of Incentive Stock Options granted to a Section 424
Employee who, at the time the Option is granted, owns (after application of the
rules set forth in Code Section 424(d)) stock possessing more than ten percent
of the total combined voting power of all classes of stock of the Company, such
Incentive Stock Options (i) must have an Exercise Price per share of Common
Stock that is at least 110% of the Fair Market Value as of the Grant Date of a
share of Common Stock, and (ii) must not be exercisable after the fifth
anniversary of the Grant Date.
(g) Vesting Schedule and Conditions. No Options may be exercised prior to the
satisfaction of the conditions and vesting schedule provided for in the Plan and
in the Award Agreement relating thereto.
(h) Exercise. When the conditions to the exercise of an Option have been
satisfied, the Participant may exercise the Option only in accordance with the
following provisions. The Participant shall deliver to the Company a written
notice stating that the Participant is exercising the Option and specifying the
number of shares of Common Stock which are to be purchased pursuant to the
Option, and such notice shall be accompanied by payment in full of the Exercise
Price of the shares for which the Option is being exercised, by one or more of
the methods provided for in the Plan. An attempt to exercise any Option granted
hereunder other than as set forth in the Plan shall be invalid and of no force
and effect.
(i) Payment. Payment of the Exercise Price for the shares of Common Stock
purchased pursuant to the exercise of an Option shall be made by one of the
following methods:
(i) by cash, certified or cashier’s check, bank draft or money order;
(ii) through the delivery to the Company of shares of Common Stock which have
been previously owned by the Participant for the requisite period necessary to
avoid a charge to the Company’s earnings for financial reporting purposes; such
shares shall be valued, for purposes of determining the extent to which the
Exercise Price has been paid thereby, at their Fair Market Value on the date of
exercise; without limiting the foregoing, the Committee may require the
Participant to furnish an opinion of counsel acceptable to the Committee to the
effect that such delivery would not result in the Company incurring any
liability under Section 16(b) of the Exchange Act; or
 
7

 
(iii) by any other method which the Committee, in its sole and absolute
discretion and to the extent permitted by applicable law, may permit, including,
but not limited to through a “cashless exercise sale and remittance procedure”
pursuant to which the Participant shall concurrently provide irrevocable
instructions (1) to a brokerage firm approved by the Committee to effect the
immediate sale of the purchased shares and remit to the Company, out of the sale
proceeds available on the settlement date, sufficient funds to cover the
aggregate Exercise Price payable for the purchased shares plus all applicable
federal, state and local income, employment, excise, foreign and other taxes
required to be withheld by the Company by reason of such exercise and (2) to the
Company to deliver the certificates for the purchased shares directly to such
brokerage firm in order to complete the sale.
(j) Termination of Employment. Unless otherwise provided in an Award Agreement,
upon the termination of the employment or other service of a Participant with
Company for any reason, all of the Participant’s outstanding Options (whether
vested or unvested) shall be subject to the rules of this paragraph. Upon such
termination, the Participant’s unvested Options shall expire. Notwithstanding
anything in this Plan to the contrary, the Committee may provide, in its sole
and absolute discretion, that following the termination of employment or other
service of a Participant with the Company for any reason (i) any unvested
Options held by the Participant shall vest in whole or in part, at any time
subsequent to such termination of employment or other service, and/or (ii) a
Participant or the Participant’s estate, devisee or heir at law (whichever is
applicable), may exercise an Option, in whole or in part, at any time subsequent
to such termination of employment or other service and prior to the termination
of the Option pursuant to its terms that are unrelated to termination of
service. Unless otherwise determined by the Committee, temporary absence from
employment or other service because of illness, vacation, approved leaves of
absence or military service shall not constitute a termination of employment or
other service.
(i) Termination for Reason Other Than Cause, Disability or Death. If a
Participant’s termination of employment or other service is for any reason other
than death, Disability, Cause or a voluntary termination within ninety (90) days
after occurrence of an event which would be grounds for termination of
employment or other service by the Company for Cause, any Option held by such
Participant may be exercised, to the extent exercisable at termination, by the
Participant at any time within a period not to exceed ninety (90) days from the
date of such termination, but in no event after the termination of the Option
pursuant to its terms that are unrelated to termination of service.
(ii) Disability. If a Participant’s termination of employment or other service
with the Company is by reason of a Disability of such Participant, any Option
held by such Participant may be exercised, to the extent exercisable at
termination, by the Participant at any time within a period not to exceed one
(1) year after such termination, but in no event after the termination of the
Option pursuant to its terms that are unrelated to termination of service;
provided, however, that if the Participant dies within such period, any vested
Option held by such Participant upon death shall be exercisable by the
Participant’s estate, devisee or heir at law (whichever is applicable) for a
period not to exceed one (1) year after the Participant’s death, but in no event
after the termination of the Option pursuant to its terms that are unrelated to
termination of service.
 
8

 
(iii) Death. If a Participant dies while in the employment or other service of
the Company, any Option held by such Participant may be exercised, to the extent
exercisable at termination, by the Participant’s estate or the devisee named in
the Participant’s valid last will and testament or the Participant’s heir at law
who inherits the Option, at any time within a period not to exceed one (1) year
after the date of such Participant’s death, but in no event after the
termination of the Option pursuant to its terms that are unrelated to
termination of service.
(iv) Termination for Cause. In the event the termination is for Cause or is a
voluntary termination within ninety (90) days after occurrence of an event which
would be grounds for termination of employment or other service by the Company
for Cause (without regard to any notice or cure period requirement), any Option
held by the Participant at the time of such termination shall be deemed to have
terminated and expired upon the date of such termination.
8. STOCK APPRECIATION RIGHTS
(a) Grant of Stock Appreciation Rights. Subject to the terms and conditions of
the Plan, the Committee may grant to such Eligible Individuals as the Committee
may determine, Stock Appreciation Rights, in such amounts and on such terms and
conditions as the Committee shall determine in its sole and absolute discretion.
Each grant of a Stock Appreciation Right shall satisfy the requirements as set
forth in this Section.
(b) Terms and Conditions of Stock Appreciation Rights. Unless otherwise provided
in an Award Agreement, the terms and conditions (including, without limitation,
the limitations on the Exercise Price, exercise period, repricing and
termination) of the Stock Appreciation Right shall be substantially identical
(to the extent possible taking into account the differences related to the
character of the Stock Appreciation Right) to the terms and conditions that
would have been applicable under Section 7 above were the grant of the Stock
Appreciation Rights a grant of an Option.
(c) Exercise of Stock Appreciation Rights. Stock Appreciation Rights shall be
exercised by a Participant only by written notice delivered to the Company,
specifying the number of shares of Common Stock with respect to which the Stock
Appreciation Right is being exercised.
(d) Payment of Stock Appreciation Right. Unless otherwise provided in an Award
Agreement, upon exercise of a Stock Appreciation Right, the Participant or
Participant’s estate, devisee or heir at law (whichever is applicable) shall be
entitled to receive payment, in cash, in shares of Common Stock, or in a
combination thereof, as determined by the Committee in its sole and absolute
discretion. The amount of such payment shall be determined by multiplying the
excess, if any, of the Fair Market Value of a share of Common Stock on the date
of exercise over the Fair Market Value of a share of Common Stock on the Grant
Date, by the number of shares of Common Stock with respect to which the Stock
Appreciation Rights are then being exercised. Notwithstanding the foregoing, the
Committee may limit in any manner the amount payable with respect to a Stock
Appreciation Right by including such limitation in the Award Agreement.
 
9

 
9. PERFORMANCE SHARES AND PERFORMANCE UNITS
(a) Grant of Performance Shares and Performance Units. Subject to the terms and
conditions of the Plan, the Committee may grant to such Eligible Individuals as
the Committee may determine, Performance Shares and Performance Units, in such
amounts and on such terms and conditions as the Committee shall determine in its
sole and absolute discretion. Each grant of a Performance Share or a Performance
Unit shall satisfy the requirements as set forth in this Section.
(b) Performance Goals. Performance Goals will be based on one or more of the
following criteria, as determined by the Committee in its absolute and sole
discretion: (i) the attainment of certain target levels of, or a specified
increase in, the Company’s enterprise value or value creation targets; (ii) the
attainment of certain target levels of, or a percentage increase in, the
Company’s after-tax or pre-tax profits including, without limitation, that
attributable to the Company’s continuing and/or other operations; (iii) the
attainment of certain target levels of, or a specified increase relating to, the
Company’s operational cash flow or working capital, or a component thereof; (iv)
the attainment of certain target levels of, or a specified decrease relating to,
the Company’s operational costs, or a component thereof; (v) the attainment of a
certain level of reduction of, or other specified objectives with regard to
limiting the level of increase in all or a portion of bank debt or other of the
Company’s long-term or short-term public or private debt or other similar
financial obligations of the Company, which may be calculated net of cash
balances and/or other offsets and adjustments as may be established by the
Committee; (vi) the attainment of a specified percentage increase in earnings
per share or earnings per share from the Company’s continuing operations; (vii)
the attainment of certain target levels of, or a specified percentage increase
in, the Company’s net sales, revenues, net income or earnings before income tax
or other exclusions; (viii) the attainment of certain target levels of, or a
specified increase in, the Company’s return on capital employed or return on
invested capital; (ix) the attainment of certain target levels of, or a
percentage increase in, the Company’s after-tax or pre-tax return on stockholder
equity; (x) the attainment of certain target levels in the fair market value of
the Company’s Common Stock; (xi) the growth in the value of an investment in the
Common Stock assuming the reinvestment of dividends; and/or (xii) the attainment
of certain target levels of, or a specified increase in, EBITDA (earnings before
income tax, depreciation and amortization). In addition, Performance Goals may
be based upon the attainment by a subsidiary, division or other operational unit
of the Company of specified levels of performance under one or more of the
measures described above. Further, the Performance Goals may be based upon the
attainment by the Company (or a subsidiary, division, facility or other
operational unit of the Company) of specified levels of performance under one or
more of the foregoing measures relative to the performance of other
corporations. To the extent permitted under Code Section 162(m) of the Code
(including, without limitation, compliance with any requirements for stockholder
approval), the Committee may, in its sole and absolute discretion: (i) designate
additional business criteria upon which the Performance Goals may be based; (ii)
modify, amend or adjust the business criteria described herein; or (iii)
incorporate in the Performance Goals provisions regarding changes in accounting
methods, corporate transactions (including, without limitation, dispositions or
acquisitions) and similar events or circumstances. Performance Goals may include
a threshold level of performance below which no Award will be earned, levels of
performance at which an Award will become partially earned and a level at which
an Award will be fully earned.
 
10

 
(c) Terms and Conditions of Performance Shares and Performance Units. The
applicable Award Agreement shall set forth (i) the number of Performance Shares
or the dollar value of Performance Units granted to the Participant; (ii) the
Performance Period and Performance Goals with respect to each such Award; (iii)
the threshold, target and maximum shares of Common Stock or dollar values of
each Performance Share or Performance Unit and corresponding Performance Goals;
and (iv) any other terms and conditions as the Committee determines in its sole
and absolute discretion. The Committee shall establish, in its sole and absolute
discretion, the Performance Goals for the applicable Performance Period for each
Performance Share or Performance Unit granted hereunder. Performance Goals for
different Participants and for different grants of Performance Shares and
Performance Units need not be identical. Unless otherwise provided in an Award
Agreement, a holder of Performance Units or Performance Shares is not entitled
to the rights of a holder of Common Stock.
(d) Determination and Payment of Performance Units or Performance Shares Earned.
Following the end of a Performance Period, the Committee shall determine the
extent to which Performance Shares or Performance Units have been earned on the
basis of the Company’s actual performance in relation to the established
Performance Goals as set forth in the applicable Award Agreement and shall
certify these results in writing. Unless otherwise provided in an Award
Agreement, the Committee shall determine in its sole and absolute discretion
whether payment with respect to the Performance Share or Performance Unit shall
be made in cash, in shares of Common Stock, or in a combination thereof.
(e) Termination of Employment. Unless otherwise provided in an Award Agreement,
if a Participant’s employment or other service with the Company terminates for
any reason, all of the Participant’s outstanding Performance Shares and
Performance Units shall be subject to the rules of this Section.
(i) Termination for Reason Other Than Death or Disability. If a Participant’s
employment or other service with the Company terminates prior to the expiration
of a Performance Period with respect to any Performance Units or Performance
Shares held by such Participant for any reason other than death or Disability,
the outstanding Performance Units or Performance Shares held by such Participant
for which the Performance Period has not yet expired shall terminate upon such
termination of employment or other service with the Company and the Participant
shall have no further rights pursuant to such Performance Units or Performance
Shares.
(ii) Termination of Employment for Death or Disability. If a Participant’s
employment or other service with the Company terminates by reason of the
Participant’s death or Disability prior to the end of a Performance Period, the
Participant, or the Participant’s estate, devisee or heir at law (whichever is
applicable) shall be entitled to a payment of the Participant’s outstanding
Performance Units and Performance Shares, pursuant to the terms of the Plan and
the Participant’s Award Agreement; provided, however, that the Participant shall
be deemed to have earned only that proportion (to the nearest whole unit or
share) of the Performance Units or Performance Shares granted to the Participant
under such Award as the number of full months of the Performance Period which
have elapsed since the first day of the Performance Period for which the Award
was granted to the end of the month in which the Participant’s termination of
employment or other service, bears to the total number of months in the
Performance Period, subject to the attainment of the Performance Goals
associated with the Award as certified by the Committee. The remaining
Performance Units or Performance Shares and any rights with respect thereto
shall be canceled and forfeited.
 
11

 
10. OTHER AWARDS
Awards of shares of Common Stock, phantom stock and other Awards that are valued
in whole or in part by reference to, or otherwise based on, Common Stock, may
also be made, from time to time, to Eligible Individuals as may be selected by
the Committee. Such Common Stock may be issued in satisfaction of Awards granted
under any other plan sponsored by the Company or compensation payable to an
Eligible Individual. In addition, such Awards may be made alone or in addition
to or in connection with any other Award granted hereunder. The Committee may
determine the terms and conditions of any such Award. Each such Award shall be
evidenced by an Award Agreement between the Eligible Individual and the Company
which shall specify the number of shares of Common Stock subject to the Award,
any consideration therefore, any vesting or performance requirements, and such
other terms and conditions as the Committee shall determine in its sole and
absolute discretion.
11. CHANGE IN CONTROL
Upon the occurrence of a Change in Control, the Committee may, in its sole and
absolute discretion, provide on a case by case basis that (i) all Awards shall
terminate, provided that Participants shall have the right, immediately prior to
the occurrence of such Change in Control and during such reasonable period as
the Committee in its sole discretion shall determine and designate, to exercise
any Award, (ii) all Awards shall terminate, provided that Participants shall be
entitled to a cash payment equal to the Change in Control Price with respect to
shares subject to the vested portion of the Award net of the Exercise Price
thereof, if applicable, (iii) in connection with a liquidation or dissolution of
the Company, the Awards, to the extent vested, shall convert into the right to
receive liquidation proceeds net of the Exercise Price (if applicable), (iv)
accelerate the vesting of Awards and (v) any combination of the foregoing. In
the event that the Committee does not terminate or convert an Award upon a
Change in Control of the Company, then the Award shall be assumed, or
substantially equivalent Awards shall be substituted, by the acquiring, or
succeeding corporation (or an affiliate thereof).
12. CHANGE IN STATUS OF PARENT OR SUBSIDIARY
Unless otherwise provided in an Award Agreement or otherwise determined by the
Committee, in the event that an entity or business unit which was previously a
part of the Company is no longer a part of the Company, as determined by the
Committee in its sole discretion, the Committee may, in its sole and absolute
discretion: (i) provide on a case by case basis that some or all outstanding
Awards held by a Participant employed by or performing service for such entity
or business unit may become immediately exercisable or vested, without regard to
any limitation imposed pursuant to this Plan; (ii) provide on a case by case
basis that some or all outstanding Awards held by a Participant employed by or
performing service for such entity or business unit may remain outstanding, may
continue to vest, and/or may remain exercisable for a period not exceeding one
(1) year, subject to the terms of the Award Agreement and this Plan; and/or
(iii) treat the employment or other services of a Participant performing
services for such entity or business unit as terminated, if such Participant is
not employed by the Company or any entity that is a part of the Company,
immediately after such event.
 
12

 
13. REQUIREMENTS OF LAW
(a) Violations of Law. The Company shall not be required to make any payments,
sell or issue any shares of Common Stock under any Award if the sale or issuance
of such shares would constitute a violation by the individual exercising the
Award, the Participant or the Company of any provisions of any law or regulation
of any governmental authority, including without limitation any provisions of
the Sarbanes-Oxley Act, and any other federal or state securities laws or
regulations. Any determination in this connection by the Committee shall be
final, binding, and conclusive. The Company shall not be obligated to take any
affirmative action in order to cause the exercise of an Award, the issuance of
shares pursuant thereto or the grant of an Award to comply with any law or
regulation of any governmental authority.
(b) Registration. At the time of any exercise or receipt of any Award, the
Company may, if it shall determine it necessary or desirable for any reason,
require the Participant (or Participant’s heirs, legatees or legal
representative, as the case may be), as a condition to the exercise or grant
thereof, to deliver to the Company a written representation of present intention
to hold the shares for their own account as an investment and not with a view
to, or for sale in connection with, the distribution of such shares, except in
compliance with applicable federal and state securities laws with respect
thereto. In the event such representation is required to be delivered, an
appropriate legend may be placed upon each certificate delivered to the
Participant (or Participant’s heirs, legatees or legal representative, as the
case may be) upon the Participant’s exercise of part or all of the Award or
receipt of an Award and a stop transfer order may be placed with the transfer
agent. Each Award shall also be subject to the requirement that, if at any time
the Company determines, in its discretion, that the listing, registration or
qualification of the shares subject to the Award upon any securities exchange or
under any state or federal law, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of or in connection
with, the issuance or purchase of the shares thereunder, the Award may not be
exercised in whole or in part and the restrictions on an Award may not be
removed unless such listing, registration, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Company in its sole discretion. The Participant shall provide the Company
with any certificates, representations and information that the Company requests
and shall otherwise cooperate with the Company in obtaining any listing,
registration, qualification, consent or approval that the Company deems
necessary or appropriate. The Company shall not be obligated to take any
affirmative action in order to cause the exercisability or vesting of an Award,
to cause the exercise of an Award or the issuance of shares pursuant thereto, or
to cause the grant of Award to comply with any law or regulation of any
governmental authority.
 
13

 
(c) Withholding. The Committee may make such provisions and take such steps as
it may deem necessary or appropriate for the withholding of any taxes that the
Company is required by any law or regulation of any governmental authority,
whether federal, state or local, domestic or foreign, to withhold in connection
with the grant or exercise of an Award, or the removal of restrictions on an
Award including, but not limited to: (i) the withholding of delivery of shares
of Common Stock until the holder reimburses the Company for the amount the
Company is required to withhold with respect to such taxes; (ii) the canceling
of any number of shares of Common Stock issuable in an amount sufficient to
reimburse the Company for the amount it is required to so withhold; (iii)
withholding the amount due from any such person’s wages or compensation due to
such person; or (iv) requiring the Participant to pay the Company cash in the
amount the Company is required to withhold with respect to such taxes.
(d) Governing Law. The Plan shall be governed by, and construed and enforced in
accordance with, the laws of the State of Nevada.
14. GENERAL PROVISIONS
(a) Award Agreements. All Awards granted pursuant to the Plan shall be evidenced
by an Award Agreement. Each Award Agreement shall specify the terms and
conditions of the Award granted and shall contain any additional provisions as
the Committee shall deem appropriate, in its sole and absolute discretion
(including, to the extent that the Committee deems appropriate, provisions
relating to confidentiality, non-competition, non-solicitation and similar
matters). The terms of each Award Agreement need not be identical for Eligible
Individuals provided that each Award Agreement shall comply with the terms of
the Plan.
(b) Purchase Price. To the extent the purchase price of any Award granted
hereunder is less than par value of a share of Common Stock and such purchase
price is not permitted by applicable law, the per share purchase price shall be
deemed to be equal to the par value of a share of Common Stock.
(c) Dividends and Dividend Equivalents. Except as set forth in the Plan, an
Award Agreement or provided by the Committee in its sole and absolute
discretion, a Participant shall not be entitled to receive, currently or on a
deferred basis, cash or stock dividends, Dividend Equivalents, or cash payments
in amounts equivalent to cash or stock dividends on shares of Common Stock
covered by an Award. The Committee in its absolute and sole discretion may
credit a Participant’s Award with Dividend Equivalents with respect to any
Awards. To the extent that dividends and distributions relating to an Award are
held in escrow by the Company, or Dividend Equivalents are credited to an Award,
a Participant shall not be entitled to any interest on any such amounts. The
Committee may not grant Dividend Equivalents to an Award subject to
performance-based vesting to the extent that the grant of such Dividend
Equivalents would limit the Company’s deduction of the compensation payable
under such Award for federal tax purposes pursuant to Code Section 162(m).
 
14

 
(d) Deferral of Awards. The Committee may from time to time establish procedures
pursuant to which a Participant may elect to defer, until a time or times later
than the vesting of an Award, receipt of all or a portion of the shares of
Common Stock or cash subject to such Award and to receive Common Stock or cash
at such later time or times, all on such terms and conditions as the Committee
shall determine. The Committee shall not permit the deferral of an Award unless
counsel for the Company determines that such action will not result in adverse
tax consequences to a Participant under Section 409A of the Code. If any such
deferrals are permitted, then notwithstanding anything to the contrary herein, a
Participant who elects to defer receipt of Common Stock shall not have any
rights as a stockholder with respect to deferred shares of Common Stock unless
and until shares of Common Stock are actually delivered to the Participant with
respect thereto, except to the extent otherwise determined by the Committee.
(e) Prospective Employees. Notwithstanding anything to the contrary, any Award
granted to a Prospective Employee shall not become vested prior to the date the
Prospective Employee first becomes an employee of the Company.
(f) Stockholder Rights. Except as expressly provided in the Plan or an Award
Agreement, a Participant shall not have any of the rights of a stockholder with
respect to Common Stock subject to the Awards prior to satisfaction of all
conditions relating to the issuance of such Common Stock, and no adjustment
shall be made for dividends, distributions or other rights of any kind for which
the record date is prior to the date on which all such conditions have been
satisfied.
(g) Transferability of Awards. A Participant may not Transfer an Award other
than by will or the laws of descent and distribution. Awards may be exercised
during the Participant’s lifetime only by the Participant. No Award shall be
liable for or subject to the debts, contracts, or liabilities of any
Participant, nor shall any Award be subject to legal process or attachment for
or against such person. Any purported Transfer of an Award in contravention of
the provisions of the Plan shall have no force or effect and shall be null and
void, and the purported transferee of such Award shall not acquire any rights
with respect to such Award. Notwithstanding anything to the contrary, the
Committee may in its sole and absolute discretion permit the Transfer of an
Award to a Participant’s “family member” as such term is defined in the Form S-8
Registration Statement under the Securities Act of 1933, as amended, under such
terms and conditions as specified by the Committee. In such case, such Award
shall be exercisable only by the transferee approved of by the Committee. To the
extent that the Committee permits the Transfer of an Incentive Stock Option to a
“family member”, so that such Option fails to continue to satisfy the
requirements of an incentive stock option under the Code such Option shall
automatically be re-designated as a Non-Qualified Stock Option.
(h) Buyout and Settlement Provisions. Except as prohibited in Section 7(d) of
the Plan, the Committee may at any time on behalf of the Company offer to buy
out any Awards previously granted based on such terms and conditions as the
Committee shall determine which shall be communicated to the Participants at the
time such offer is made.
(i) Use of Proceeds. The proceeds received by the Company from the sale of
Common Stock pursuant to Awards granted under the Plan shall constitute general
funds of the Company.
 
15

 
(j) Modification or Substitution of an Award. Subject to the terms and
conditions of the Plan, the Committee may modify outstanding Awards, provided
that, except as expressly provided in the Plan, no modification of an Award
shall adversely affect any rights or obligations of the Participant under the
applicable Award Agreement without the Participant’s consent. Nothing in the
Plan shall limit the right of the Company to pay compensation of any kind
outside the terms of the Plan.
(k) Amendment and Termination of Plan. The Board may, at any time and from time
to time, amend, suspend or terminate the Plan as to any shares of Common Stock
as to which Awards have not been granted; provided, however, that the approval
of the stockholders of the Company in accordance with applicable law and the
Articles of Incorporation and Bylaws of the Company shall be required for any
amendment: (i) that changes the class of individuals eligible to receive Awards
under the Plan; (ii) that increases the maximum number of shares of Common Stock
in the aggregate that may be subject to Awards that are granted under the Plan
(except as permitted under Section 5 or Section 11 hereof); (iii) the approval
of which is necessary to comply with federal or state law (including without
limitation Section 162(m) of the Code and Rule 16b-3 under the Exchange Act) or
with the rules of any stock exchange or automated quotation system on which the
Common Stock may be listed or traded; or (iv) that proposed to eliminate a
requirement provided herein that the stockholders of the Company must approve an
action to be undertaken under the Plan. Except as expressly provided in the
Plan, no amendment, suspension or termination of the Plan shall, without the
consent of the holder of an Award, alter or impair rights or obligations under
any Award theretofore granted under the Plan. Awards granted prior to the
termination of the Plan may extend beyond the date the Plan is terminated and
shall continue subject to the terms of the Plan as in effect on the date the
Plan is terminated.
(l) Section 409A and 162(m) of the Code. With respect to Awards subject to
Section 409A or 162(m) of the Code, this Plan is intended to comply with the
requirements of such Sections, and the provisions hereof shall be interpreted in
a manner that satisfies the requirements of such Sections and the related
regulations, and the Plan shall be operated accordingly. If any provision of
this Plan or any term or condition of any Award would otherwise frustrate or
conflict with this intent, the provision, term or condition will be interpreted
and deemed amended so as to avoid this conflict.
(m) Notification of 83(b) Election. If in connection with the grant of any
Award, any Participant makes an election permitted under Code Section 83(b),
such Participant must notify the Company in writing of such election within ten
(10) days of filing such election with the Internal Revenue Service.
(n) Disclaimer of Rights. No provision in the Plan, any Award granted hereunder,
or any Award Agreement entered into pursuant to the Plan shall be construed to
confer upon any individual the right to remain in the employ of or other service
with the Company or to interfere in any way with the right and authority of the
Company either to increase or decrease the compensation of any individual,
including any holder of an Award, at any time, or to terminate any employment or
other relationship between any individual and the Company. The grant of an Award
pursuant to the Plan shall not affect or limit in any way the right or power of
the Company to make adjustments, reclassifications, reorganizations or changes
of its capital or business structure or to merge, consolidate, dissolve or
liquidate, or to sell or transfer all or any part of its business or assets.
 
16

 
(o) Unfunded Status of Plan. The Plan is intended to constitute an “unfunded”
plan for incentive and deferred compensation. With respect to any payments as to
which a Participant has a fixed and vested interest but which are not yet made
to such Participant by the Company, nothing contained herein shall give any such
Participant any rights that are greater than those of a general creditor of the
Company.
(p) Nonexclusivity of Plan. The adoption of the Plan shall not be construed as
creating any limitations upon the right and authority of the Board to adopt such
other incentive compensation arrangements (which arrangements may be applicable
either generally to a class or classes of individuals or specifically to a
particular individual or individuals) as the Board in its sole and absolute
discretion determines desirable.
(q) Other Benefits. No Award payment under the Plan shall be deemed compensation
for purposes of computing benefits under any retirement plan of the Company or
any agreement between a Participant and the Company, nor affect any benefits
under any other benefit plan of the Company now or subsequently in effect under
which benefits are based upon a Participant’s level of compensation.
(r) Headings. The section headings in the Plan are for convenience only; they
form no part of this Agreement and shall not affect its interpretation.
(s) Pronouns. The use of any gender in the Plan shall be deemed to include all
genders, and the use of the singular shall be deemed to include the plural and
vice versa, wherever it appears appropriate from the context.
(t) Successors and Assigns. The Plan shall be binding on all successors of the
Company and all successors and permitted assigns of a Participant, including,
but not limited to, a Participant’s estate, devisee, or heir at law.
(u) Severability. If any provision of the Plan or any Award Agreement shall be
determined to be illegal or unenforceable by any court of law in any
jurisdiction, the remaining provisions hereof and thereof shall be severable and
enforceable in accordance with their terms, and all provisions shall remain
enforceable in any other jurisdiction.
(v) Notices. Any communication or notice required or permitted to be given under
the Plan shall be in writing, and mailed by registered or certified mail or
delivered by hand, to the Company, to its principal place of business,
Attention: Human Resources, and if to the holder of an Award, to the address as
appearing on the records of the Company.


17

 
ANNEX A
DEFINITIONS
“Award” means any Restricted Stock Unit, Common Stock, Option, Performance
Share, Performance Unit, Restricted Stock, Stock Appreciation Right or any other
award granted pursuant to the Plan.
“Award Agreement” means a written agreement entered into by the Company and a
Participant setting forth the terms and conditions of the grant of an Award to
such Participant.
“Board” means the board of directors of the Company.
“Cause” means, with respect to a termination of employment or other service with
the Company, a termination of employment or other service due to a Participant’s
dishonesty, fraud, or willful misconduct; provided, however, that if the
Participant and the Company have entered into an employment agreement or
consulting agreement which defines the term Cause, the term Cause shall be
defined in accordance with such agreement with respect to any Award granted to
the Participant on or after the effective date of the respective employment or
consulting agreement. The Committee shall determine in its sole and absolute
discretion whether Cause exists for purposes of the Plan.
“Change in Control” means:  (i) any Person (other than the Company, any trustee
or other fiduciary holding securities under any employee benefit plan of the
Company, or any company owned, directly or indirectly, by stockholders of the
Company in substantially the same proportions as their ownership of Company
Common Stock) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
more than fifty percent (50%) or more of the value of the Company’s then
outstanding securities (the “Majority Owner”); provided, however, that no Change
in Control shall occur under this paragraph (i) unless a person who was not a
Majority Owner at some time after the Effective Date becomes a Majority Owner
after the Effective Date; (ii) a merger, consolidation, reorganization, or other
business combination of the Company with any other entity, other than a merger
or consolidation which would result in the securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than fifty percent (50%) by value of the securities of the Company
or such surviving entity outstanding immediately after such merger or
consolidation; or (iii)the consummation of the sale or disposition by the
Company of all or substantially all of its assets other than (x) the sale or
disposition of all or substantially all of the assets of the Company to a Person
or Persons who beneficially own, directly or indirectly, at least fifty percent
(50%) or more of the securities of the Company by value at the time of the sale
or (y) pursuant to a spin-off type transaction, directly or indirectly, of such
assets to the stockholders of the Company.
However, to the extent that Section 409A of the Code would cause an adverse tax
consequence to a Participant using the above definition, the term “Change in
Control” shall have the meaning ascribed to the phrase “Change in the Ownership
or Effective Control of a Corporation or in the Ownership of a Substantial
Portion of the Assets of a Corporation” under Treasury Department Regulation
1.409A-3(i)(5), as revised from time to time in either subsequent regulations or
other guidance, and in the event that such regulations are withdrawn or such
phrase (or a substantially similar phrase) ceases to be defined, as determined
by the Committee.
 
A-1

 
“Change in Control Price” means the price per share of Common Stock paid in any
transaction related to a Change in Control of the Company.
“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder.
“Committee” means a committee or sub-committee of the Board consisting of two or
more members of the Board, none of whom shall be an officer or other salaried
employee of the Company, and each of whom shall qualify in all respects as a
“non-employee director” as defined in Rule 16b-3 under the Exchange Act, and as
an “outside director” for purposes of Code Section 162(m). If no Committee
exists, the functions of the Committee will be exercised by the Board; provided,
however, that a Committee shall be created prior to the grant of Awards to a
Covered Employee and that grants of Awards to a Covered Employee shall be made
only by such Committee. Notwithstanding the foregoing, with respect to the grant
of Awards to non-employee directors, the Committee shall be the Board.
“Common Stock” means the Class B common stock, par value $0.001 per share, of
the Company or any other security into which such common stock shall be changed
as contemplated by the adjustment provisions of Section 5 of the Plan.
“Company” means RumbleON, the subsidiaries of RumbleON and all other entities
whose financial statements are required to be consolidated with the financial
statements of RumbleON pursuant to United States generally accepted accounting
principles, and any other entity determined to be an affiliate of RumbleON as
determined by the Committee in its sole and absolute discretion.
“Covered Employee” means “covered employee” as defined in Code Section
162(m)(3).
“Covered Individual” means any current or former member of the Committee, any
current or former officer or director of the Company, or, if so determined by
the Committee in its sole discretion, any individual designated pursuant to
Section 4(c).
 “Disability” means a “permanent and total disability” within the meaning of
Code Section 22(e)(3); provided, however, that if a Participant and the Company
have entered into an employment or consulting agreement which defines the term
Disability for purposes of such agreement, Disability shall be defined pursuant
to the definition in such agreement with respect to any Award granted to the
Participant on or after the effective date of the respective employment or
consulting agreement. The Committee shall determine in its sole and absolute
discretion whether a Disability exists for purposes of the Plan.
 “Dividend Equivalents” means an amount equal to the cash dividends paid by the
Company upon one share of Common Stock subject to an Award granted to a
Participant under the Plan.
 
A-2

 
“Eligible Individual” means any employee, consultant, officer, director
(employee or non-employee director) or independent contractor of the Company and
any Prospective Employee to whom Awards are granted in connection with an offer
of future employment with the Company.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Exercise Price” means the purchase price per share of each share of Common
Stock subject to an Award.
“Fair Market Value” means, unless otherwise required by the Code, as of any
date, the last sales price reported for the Common Stock on the day immediately
prior to such date (i) as reported by the national securities exchange in the
United States on which it is then traded, or (ii) if not traded on any such
national securities exchange, as quoted on an automated quotation system
sponsored by the Financial Industry Regulatory Authority, Inc., or if the Common
Stock shall not have been reported or quoted on such date, on the first day
prior thereto on which the Common Stock was reported or quoted; provided,
however, that the Committee may modify the definition of Fair Market Value to
reflect any changes in the trading practices of any exchange or automated system
sponsored by the Financial Industry Regulatory Authority, Inc. on which the
Common Stock is listed or traded. If the Common Stock is not readily traded on a
national securities exchange or any system sponsored by the Financial Industry
Regulatory Authority, Inc., the Fair Market Value shall be determined in good
faith by the Committee.
 “Grant Date” means, unless otherwise provided by applicable law, the date on
which the Committee approves the grant of an Award or such later date as is
specified by the Committee and set forth in the applicable Award Agreement.
“Incentive Stock Option” means an “incentive stock option” within the meaning of
Code Section 422.
“Non-Qualified Stock Option” means an Option which is not an Incentive Stock
Option.
“Option” means an option to purchase Common Stock granted pursuant to Sections 6
of the Plan.
“Participant” means any Eligible Individual who holds an Award under the Plan
and any of such individual’s successors or permitted assigns.
“Performance Goals” means the specified performance goals which have been
established by the Committee in connection with an Award.
“Performance Period” means the period during which Performance Goals must be
achieved in connection with an Award granted under the Plan.
“Performance Share” means a right to receive a fixed number of shares of Common
Stock, or the cash equivalent, which is contingent on the achievement of certain
Performance Goals during a Performance Period.
 
A-3

 
“Performance Unit” means a right to receive a designated dollar value, or shares
of Common Stock of the equivalent value, which is contingent on the achievement
of Performance Goals during a Performance Period.
“Person” shall mean any person, corporation, partnership, limited liability
company, joint venture or other entity or any group (as such term is defined for
purposes of Section 13(d) of the Exchange Act), other than a Parent or
subsidiary of the Company.
“Plan” means this RumbleON, Inc. 2016 Stock Incentive Plan.
“Prospective Employee” means any individual who has committed to become an
employee or independent contractor of the Company within sixty (60) days from
the date an Award is granted to such individual.
“Restricted Stock” means Common Stock subject to certain restrictions, as
determined by the Committee, and granted pursuant to Section 8 hereunder.
“Restricted Stock Unit” means a right, granted under this Plan, to receive
Common Stock upon the satisfaction of certain conditions, or if later, at the
end of a specified deferral period following the satisfaction of such
conditions.
“Section 424 Employee” means an employee of the Company or any “subsidiary
corporation” or “parent corporation” as such terms are defined in and in
accordance with Code Section 424. The term “Section 424 Employee” also includes
employees of a corporation issuing or assuming any Options in a transaction to
which Code Section 424(a) applies.
“Stock Appreciation Right” means the right to receive all or some portion of the
increase in value of a fixed number of shares of Common Stock granted pursuant
to Section 7 hereunder.
“RumbleON” means RumbleON, Inc., a Nevada corporation.
“Transfer” means, as a noun, any direct or indirect, voluntary or involuntary,
exchange, sale, bequeath, pledge, mortgage, hypothecation, encumbrance,
distribution, transfer, gift, assignment or other disposition or attempted
disposition of, and, as a verb, directly or indirectly, voluntarily or
involuntarily, to exchange, sell, bequeath, pledge, mortgage, hypothecate,
encumber, distribute, transfer, give, assign or in any other manner whatsoever
dispose or attempt to dispose of.
 
A-4
